DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 12, 18, 2021 and January 7, 2021.  Claims 21-24, 26-28, and 30-35 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/890,561 has been reviewed and is NOT acceptable for the reasons discussed in the Office communication provided December 23, 2020.

Declaration Filed under 37 CFR 1.132
The Declarations of George Church, Fabien Delerue, Kent Lloyd, and Channabasavaiah Gurumurthy under 37 CFR 1.132 filed December 18, 2020 are insufficient to overcome the rejection of claims 21-24, 26-28, and 30-35 based upon 35 USC 103 as set forth in the last Office action for the reasons discussed in the response to arguments section below.

Claim Objections
Claims 21 and 35 are objected to because of the following informalities:
Claims 21 and 35 recite steps (a), (c), and (d). These claims have omitted a step (b) or these steps should be amended to refer to steps (a), (b), and (c). In addition, this amendment to claim 21 to recite steps (a), (c), and (d) has not been marked up to reflect the replacements of steps (b) and (c) with steps (c) and (d), respectively.
Appropriate correction is required.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the partial views of the figures intended to form one complete view are not identified by the same number followed by a capital letter, such as FIG. 2A, FIG. 2B, FIG. 2C, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Response to Arguments
	Applicant’s remarks filed December 18, 2021 state that “The Replacement Drawings include proper labels for the figures” (see page 14).
	This argument has been fully considered but is not persuasive because the partial views of the figures are identified by a lowercase letter within parenthesis rather than the figure number followed by a capital letter as explained in the Office Action mailed June 19, 2020 on page 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 21 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594).
Doudna teaches a method of producing genetically modified cells (see [0295]-[0304]). Doudna teaches (a) inserting a polynucleotide sequence comprising a donor sequence into target genomic DNA sequence in a cell ([0299]), wherein the donor sequence is provided to the cell as single-stranded DNA ([0302]). This disclosure of “single-stranded DNA” is interpreted that the donor RNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule, which is contrasted with Doudna’s alternative disclosure of “double-stranded DNA”. Doudna teaches that the donor sequence is typically not identical to the genomic sequence that it replaces but contains at least one or more single base changes, insertions, deletions, inversions or rearrangements with respect to the genomic sequence, so long as sufficient homology is present to support homologous recombination ([0300]). Therefore, Doudna teaches wherein the donor sequence comprises (ii) an exogenous sequence. Doudna teaches wherein the donor polynucleotide comprises 90%, 95%, or 100% (i.e. at least 90% sequence identity) in the region immediately flanking the cleavage site ([0299]), and therefore teaches (i) 5’ and (iii) 3’ homology arms having “at least 90% sequence identity to the target DNA sequence in the target cell. Doudna teaches that the donor sequences can be of any length including 250 nucleotides or more, 500 nucleotides or more, 1000 nucleotides or more ([0299]).

Doudna further teaches treating a subject by (c) introducing (i.e. transplanting) into a subject cells that have been genetically modified for the purposes of treating a disease, anti-pathogenic, or anticancer therapeutic ([0306]).
Although Doudna addresses each of the claim limitations individually as discussed above, to the extent that Doudna does not describe a single specific embodiment that comprises the combination of limitations in which the single-stranded donor sequence is between 200 and 2,000 nucleotides in length, Kunzelmann teaches a method for modifying a target CFTR DNA sequence in a cell comprising introducing a donor DNA sample comprising single stranded DNA (ssDNA) into a human cell (page 865, column 1, last paragraph). Kunzelmann teaches that the ssDNA comprises a 5’ homology arm, exogenous sequence, and a 3’ homology arm (see Figure 1). Kunzelmann teaches that the target cells comprise a 3 bp in-frame deletion of CFTR protein (page 859, column 1, paragraph 1 and Figure 2), but the donor ssDNA fragment comprised a wild type CFTR sequence that encodes a portion of the wild type CFTR protein (page 860, column 1, paragraph 2). Therefore, 
It would have been obvious to one of ordinary skill in the art to have modified the single-stranded DNA donor sequence of Doudna to be 250, 500, or 1000 nucleotides in length because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Given that Kunzelmann similarly describes the use of a single-stranded DNA donor sequence to achieve homologous recombination of a target gene, wherein the length of the ssDNA donor sequence is 491 nucleotides in length, as discussed above, one of ordinary skill in the art would have been led to design the ssDNA donor sequence to have a similar length, which is within the lengths of donor sequences described by Doudna. It would have been entirely predictable to have done so since Kunzelmann describes using the ssDNA donor sequence to achieve successful recombination of the target gene sequence.

Regarding the recitation “wherein the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”, the very recitation of a DNA that is “single-stranded” as described by Doudna, as compared to double-stranded, necessarily refers to a structure in which a nucleic acid that is complementary to the ssDNA donor molecule is absent (i.e. the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule).
Nevertheless, to the extent that Doudna does not explicitly recite “wherein the donor DNA sequence does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”, Ellington teaches a method of producing ssDNA by transcribing a DNA template encoding a T7 RNA polymerase promoter operably linked to a nucleotide sequence encoding the ssDNA to provide an 
	It further would have been obvious to one of ordinary skill in the art to have produced the ssDNA of Doudna by the process described by Ellington because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Since Doudna does not elaborate upon methods for making such single-stranded donor DNA, one of ordinary skill in the art would have been in need of turning to known prior art methods for producing such ssDNA, including the method of Ellington. Therefore, one could have simply produced the ssDNA by the method of Ellington and one would have been motivated to have done so in view of the simplicity of the steps as described by Ellington.

Regarding claims 26-28, the embodiment in which the nuclease system is a CRISPR/Cas9 system is discussed above as applied to claim 21.

Regarding claim 30, Doudna does not explicitly teach wherein the method comprises replacing multiple target DNA sequences in the target cell with multiple donor DNA sequences.
However, Doudna does teach wherein multiple DNA-targeting RNAs are used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs, wherein the two or more DNA-targeting RNAs target different unrelated loci ([0271]).
It would have been obvious to one of ordinary skill in the art to have replaced multiple target DNA sequences in the target cell with multiple donor DNA sequences for the advantage of 

Regarding claim 31, Doudna teaches wherein the donor sequence encodes selectable markers such as drug resistance genes, fluorescent proteins, or enzymes ([0301]), and therefore teaches wherein the exogenous sequence encodes an RNA product and a protein product.

Regarding claim 32, the claim recites “wherein the ssDNA donor molecule is produced by a method comprising: (a) transcribing…, (b) synthesizing…, and (c) degrading…”. However, the recitation “wherein the ssDNA donor molecule is produced by a method comprising:” is interpreted as specifying a product-by-process limitation of “the ssDNA donor molecule”. Therefore, claim 32 does not require carrying out the steps of “transcribing”, “synthesizing”, and “degrading”. Rather, this product-by-process limitation is examined according to the structure of the “ssDNA donor molecule” that it produces. However, there is no evidence in the specification or the art of any structural limitation on the ssDNA donor molecule molecule itself that is produced by the method recited by claim 32. In addition, the ssDNA donor molecule of Doudna could have been produced by the method described by claim 32. Accordingly, the product-by-process limitation recited by claim 32 is not sufficient to distinguish the claimed ssDNA donor molecule used in the method of claim 21 from the prior art.
Nevertheless, the teachings of Ellington including the disclosures of “(a) transcribing”, “(b) synthesizing”, and “(c) degrading” as required by claim 32 are discussed above as applied to claim 21, thereby further addressing the recitation “wherein the donor DNA sequence does not comprise 

Regarding claim 33, Ellington teaches purifying the remaining ssDNA molecule ([0101]), as discussed above as applied to claim 21. The obviousness of producing the ssDNA donor molecule according to the method of Ellington, which is then introduced into the target cell is discussed above.

Regarding claim 34, Doudna’s disclosure in which the nuclease system is introduced into the target cell by introducing into the target cell a polynucleotide that encodes the nuclease system, which then expresses the nuclease system within the cell ([0010] and [0217]), is discussed above as applied to claim 21.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594), as applied to claim 21 above, and further in view of Naldini (Naldini, L. (2011) Nature Reviews Genetics, 12:301-315).
The teachings of Doudna, Kunzelmann, and Ellington are discussed above.
Regarding claims 22 and 23, Doudna does not explicitly teach “wherein the target cell that is utilized to prepare the donor cell is obtained from the subject” or “wherein the target cell that is utilized to prepare the donor cell is exogenous to the subject”. 
However, Naldini describes how cell-based therapies are fast-growing forms of personalized medicine that make use of the steady advances in stem cell manipulation and gene transfer technologies (abstract). Naldini teaches ex vivo cell therapies that involves the isolation of 
It would have been obvious to one of ordinary skill in the art to have applied the method of Doudna to cells that were either obtained from the subject or exogenous to the subject because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Doudna and Naldini describe host cells useful for gene therapy applications. The use of cells that were obtained from a gene therapy subject or exogenous to a gene therapy subject refers to known host cells useful for administration to a gene therapy subject as discussed by Naldini. Accordingly, one of ordinary skill in the art could have utilized such cells in the method of Naldini and it would have been entirely predictable that such cells could be modified by the method of Doudna and administered to the gene therapy subject.

Regarding claim 24, Doudna teaches wherein the genetically modified cells are transplantaed to a subject for the purposes of gene therapy, e.g. to treat a disease or as an antiviral, antipathogenic, or anticancer therapeutic ([0306]), as discussed above. 
However, to the extent that Doudna does not explicitly teach “wherein the donor DNA sequence is exogenous to the subject”, Naldini describes autologous hematopoetic stem cell gene therapy in which defective genes are replaced with functional copies of the genes are provided to patients (see page 303, column 2, paragraph 2). This disclosure of “functional copies” of the gene is interpreted a DNA sequence that is “exogenous to the subject” at least because the cells of the subject are mutants that are defective.
It would have been obvious to one of ordinary skill in the art to have utilized a donor DNA sequence that was exogenous to the subject for the advantage of correcting mutant genes in the subject. Since each of Doudna and Naldini describe gene therapy applications, it would have been .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) and Ellington (US 2005/0106594), as applied to claim 21 above, and further in view of Chen (WO 2012/012738).
The teachings of Doudna, Kunzelmann, and Ellington are discussed above.
Regarding claim 35, Doudna further explains that the donor polynucleotide has 25, 50, 100, or 200 or more than 200 nucleotides of sequence homology with the genomic sequence target or any integral value in between to support homology-directed repair ([0299]), thereby teaching wherein the donor molecule comprises 50 or 100 nucleotides of homology.
However, Doudna, Kunzelmann, and Ellington do not teach the combination in which the ssDNA donor molecule homology arms are between 50-150 nucleotides in length.
However, Chen teaches a method for modifying a target DNA sequence in a cell by introducing a single-stranded DNA (ssDNA) in the cell, the ssDNA comprising an exogenous sequence flanked by a first region (i.e. 5’ homology arm) and second region (i.e. 3’ homology arm) having substantial sequence identity to either side of the targeted cleavage site ([0059]). Chen teaches wherein “substantial sequence identity” is about 90% or about 99% sequence identity with the targeted chromosomal sequence ([0053]). Chen further teaches wherein the ssDNA is between 100 and 1,000 or 1,000 and 10,000 nucleotides in length ([0054]). Chen further teaches introducing a targeting endonuclease into the cell ([0034]) under conditions wherein the nuclease system cuts the target DNA sequence and the ssDNA is recombined with the target DNA sequence ([0030]). Regarding claim 35, Chen teaches wherein the ssDNA comprise homology arms of 50 nt (see [0108]).
.
Response to Arguments
	Applicant’s arguments and the Declarations of George Church, Fabien Delerue, Kent Lloyd, and Channabasavaiah Gurumurthy filed December 18, 2020 under 37 CFR 1.132 have been fully considered but are not persuasive or sufficient to overcome the rejections above for the following reasons.
Applicants argue that “The Inventors Were the First to Disclose a Method for Synthesizing and Using Relatively Long ssDNAs Greater than 200 Bases in Length as Donor DNA for Genome Editing” and cite to the Church, Lloyd, Delerue, and Gurumurthy Declarations (see remarks on page 20). For example, Applicant’s remarks state “The Lloyd Declaration, the Delerue Declaration, and the Church Declaration discussed above, also indicate that the present inventors were the first to synthesize and use relatively long ssDNAs for genome editing” (see remarks on page 23).
	This argument and the Declarations have been fully considered but are not persuasive because this assertion is unsupported by objective factual evidence. Indeed, whether Applicants were “the first” as asserted cannot be directly supported by objective evidence. One cannot prove the non-existence of a prior reduction to practice. This is a logical fallacy. Nevertheless, Kunzelman is objective evidence of a prior reduction to practice of “synthesizing and using relatively long ssDNAs greater than 200 bases in length as donor DNA for genome editing”, effectively disproving 
	
	Regarding the state of the art of the synthesis of long ssDNA molecules, Applicant’s remarks suggest that the prior art did not provide sufficient guidance for synthesizing long ssDNA molecules. For example, Applicant’s argue that “where any cited prior art documents contemplate the use of relative long ssDNA as a donor molecule for genome editing using a CRISPR/Cas9 system, the cited prior art documents do so prophetically, without disclosing how a relatively long ssDNA molecule, as recited in the present claims, would be prepared” (see remarks on page 20). Applicants further argue that “In order to generate a DNA donor sample comprising relatively long ssDNA molecules as donor molecules which is free of any corresponding complementary ssDNA molecule, the present inventors devised a method of in vitro Transcription and Reverse Transcription called "iTRT."” (see remarks on page 22). Applicants further argue that “the Lloyd Declaration, the Delerue Declaration, the Church Declaration make clear that the present inventors, not any of Doudna, Kunzelmann, or Ellington were the first to synthesize and use relatively long ssDNAs…” (see remarks on page 23). Applicants further argue that “Doudna Does Not Teach or Suggest the Preparation and Use of a ssDNA Donor Molecule for Genome Editing as Recited in the Present Claims” (see remarks on page 31).
	These arguments have been fully considered but are not persuasive. First, Kunzelman teaches synthesizing long ssDNA molecules, as discussed in the rejection. Accordingly, the prior art already reduced to practice a method for synthesizing such long ssDNA molecules. In addition, Doudna provides additional instructions to make such ssDNA molecules. In addition, Ellington describes the method of reverse transcription of RNA into DNA followed by RNase digestion of the RNA molecule to yield a ssDNA molecule. Still further, the instructions from Chen (WO 2012/012738) to make and use long ssDNA for genome editing is additionally discussed above. 

Applicant’s remarks are additionally not persuasive because they rely on limitations that are not being claimed. For example, Applicants argue that “The present inventors are the first to actually have utilized relatively long (>200 nucleotides) single-stranded DNA (ssDNA) molecules as 

Applicant’s argument that “there is no teaching or suggestion from Doudna that relatively long ssDNA advantageously should be utilized as a donor in genome editing” (see remarks on page 32) has been fully considered but is not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references including Kunzelmann, who already provides instructions to use a relatively long ssDNA molecule as a donor in genome editing as discussed in the rejection.

Applicant’s argument that “Kunzelmann Does Not Teach or Suggest the Preparation and Use of a ssDNA Donor Molecule for Genome Editing as Recited in the Present Claims” (see remarks on page 32) has been fully considered but is not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references including Doudna who provides additional instructions to use ssDNA as donor molecules in combination with Cas9 for genome editing.



Applicants further argue that “The Claimed Methods Which Utilize a Relatively Long ssDNA as a Donor DNA for Genome Editing Have an Improved Success Rate for Genome Editing Relative to Other Methods That Do Not Utilize a Relatively Long ssDNA and Address a Long-Felt Need in the Art of Genome Editing” (see remarks on page 34). Applicants remarks further assert that the “long-felt need” is “for improved methods for obtaining transgenic animals” and that “This long-felt need had existed for decades and Easi-CRISPR addressed this long-felt need” (see remarks on page 36, paragraph 3).
These arguments and the Gurumurthy Declaration have been fully considered but are not persuasive or sufficient to overcome the rejection. First, Applicant’s argument that “Easi-CRISPR 

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 9, 2021